Citation Nr: 1001524	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA), Regional Office 
(RO), in Nashville, Tennessee, which, in pertinent part, 
denied the above claim.

The Board notes that the issues on appeal had previously 
included entitlement to service connection for hepatitis C.  
However, in a Statement In Support Of Claim (VA Form 21-4138) 
dated in June 2008, the Veteran indicated that he wished to 
withdraw the issue from appellate consideration.  As such, 
the issue is considered withdrawn and no longer on appeal 
before the Board.

In June 2008, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  Thereafter, 
in May 2009, he testified at a personal hearing over which 
the undersigned Veterans Law Judge presided while at the RO.  
A transcript of each hearing has been associated with his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has a current low back disorder 
that is manifested as a result of his period of active 
service.  Specifically, during each of his hearings 
referenced above, he explained that while on a tour of duty 
in Germany in June 1973 or July 1973, he injured his back in 
a fall while carrying his lieutenant's foot locker down some 
stairs with four fellow servicemen.  He indicated that he was 
taken by ambulance the following day to the Nuremberg Army 
Hospital for diagnostic testing and treatment.  He added that 
he had been having continuous symptoms associated thereto 
ever since that incident.  

During his May 2009 hearing, the Veteran and his 
representative indicated that the Veteran's hospital 
treatment records from the Nuremberg Army Hospital had not 
been associated with his claims file.  Additionally, it was 
indicated that the Veteran had been treated for a separate 
disability at the Army Hospital in Fort Lee, Virginia, and 
that there may be relevant treatment records available at 
that facility.  As such, the Board finds that a remand is 
required to assist the Veteran with obtaining possible 
outstanding service treatment records directly from military 
medical facilities in Nuremberg, Germany, and Fort Lee, 
Virginia.  The RO/AMC is reminded that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 C.F.R. § 3.159(c).

Additionally, in an effort to substantiate the Veteran's 
claim of an inservice injury, in October 2008, the RO 
requested morning reports of the 42nd Heavy Equipment 
Maintenance Company of the 303rd Maintenance Battalion for 
the period of July 15, 1973, to September 15, 1973.  The 
requested reports were provided in November 2008, but did not 
reference the asserted inservice incident.  However, the 
Board notes that during his May 2009 hearing, the Veteran 
indicated that the asserted incident took place some time in 
either June 1973 or July 1973.  As such, the Board finds that 
an effort should be undertaken to obtain additional morning 
reports of the Veteran's unit for the period dating from June 
1, 1973, to July 14, 1973.

Finally, in light of the above, and given the Veteran's 
testimony as to the occurrence of an inservice injury and his 
reports of a continuity of low back pathology since service, 
the Board finds that he must be afforded a VA examination to 
determine whether he has a current low back disability that 
is consistent with the his duties during service, and related 
to or had its onset during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In doing so, the examiner 
should acknowledge the credible reports of the Veteran as to 
the inservice injury and continuity of symptoms since 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should directly contact the 
United States Army Hospital in Nuremberg, 
Germany, and request a search for all 
service treatment records of the Veteran 
dated during his period of active service 
from September 1971 to September 1973, to 
specifically include treatment for a back 
injury from June 1973 to July 1973.

The RO/AMC should also directly contact 
the United States Army Hospital in Fort 
Lee, Virginia, and request a search for 
all service treatment records of the 
Veteran dated during his period of active 
service from September 1971 to September 
1973.

In requesting these records, the RO/AMC 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159. Efforts 
to obtain such treatment records must be 
documented in the Veteran's claims file.  
All records obtained, if any, should be 
associated with the claims file.  If 
records are not available, the Veteran 
should be so informed.

2.  The RO/AMC shall contact the 
appropriate agency to request morning 
reports for the 42nd Heavy Equipment 
Maintenance Company of the 303rd 
Maintenance Battalion for the period of 
June 1, 1973, to July 14, 1973.  Efforts 
to obtain such reports must be documented 
in the Veteran's claims file.  All records 
obtained, if any, should be associated 
with the claims file.  If records are not 
available, the Veteran should be so 
informed.

3.  The RO/AMC should afford the Veteran 
an appropriate VA examination to ascertain 
the precise nature and etiology of his 
asserted low back disorder.  The claims 
file and a copy of this Remand should be 
made available to and reviewed by the 
examiner.  All tests deemed necessary 
should be undertaken.

The examiner is requested to determine 
whether the Veteran has a current low back 
disability, and if so, whether it is at 
least as likely as not that it is related 
to an injury during his period of active 
service in 1973.

In doing so, the examiner must acknowledge 
the credible reports of the Veteran as to 
the inservice injury and continuity of 
symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


